UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6089


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GERALD SALLEY, a/k/a Arthur Jackson, a/k/a G,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:95-cr-00488-JFA-3)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Salley,     Appellant Pro Se.    Sean Kittrell, Assistant
United   States     Attorney, Charleston,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald   Salley    appeals   the   district   court’s   order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).      We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.          United States v. Salley, No.

3:95-cr-00488-JFA-3 (D.S.C. Jan. 5 & Jan. 30, 2009); see United

States v. Dunphy, 551 F.3d 247 (2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2